Citation Nr: 1736873	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-06 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for bipolar disorder from March 17, 1999.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2000 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge in March 2013.  

This case was last before the Board in July 2013, when the issues of an increased evaluation for headaches with bipolar disorder and entitlement to service connection for PTSD were remanded for additional development and clarification.  The Board noted that the Veteran had argued on a number of occasions that he was entitled to separate compensable ratings for his service-connected headaches and bipolar disorder.  During the pendency of the appeal, in a December 2015 rating decision, the AOJ awarded the Veteran a separate 50 percent evaluation for migraines, effective July 1, 2014.  In November 2016, the Veteran filed for an increase in his evaluation for migraines.  In an April 2017 rating decision, the AOJ continued the Veteran's 50 percent evaluation for migraines.  The Veteran has not yet filed a Notice of Disagreement (NOD) with this rating decision; therefore, the Board cannot accept jurisdiction over the issue of an increased evaluation for migraines at this time.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the symptoms associated with the Veteran's bipolar disorder resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for establishing a 100 percent evaluation for the Veteran's bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

During his March 2013 hearing, the Veteran testified that he has violent tendencies, and has had suicidal and homicidal thoughts since his psychiatric hospitalizations in service.  

Turning to the clinical evidence, the Veteran underwent a VA psychiatric examination in August 1997.  The Veteran reported restless sleep, poor appetite, a short temper and violent tendencies, periods of depression for no reason, and a "death wish."  On examination, the Veteran was suitably dressed, gave relevant answers, was coherent, was oriented, and his memory was generally intact.  He was anxious and his affect was moderately depressed.  The examiner noted no psychotic symptoms were elicited and his insight and judgment were fair.  The Veteran was diagnosed with anxiety disorder with depressive features.  

In February 1999, the Veteran was seen for possible suicidality and homicidality.  The Veteran reported he felt like walking in front of a car and getting hit, or taking pills and booze.  He also reported he wanted to harm people, but did not have anyone specific in mind.  The examiner concluded that the Veteran was highly manipulative, and not seriously suicidal, but merely using the homicidal and suicidal threats as a ploy to garner immediate attention.  However, in March 1999, the Veteran again reported he was extremely depressed with suicidal and homicidal ideations at times.  Further, he stated he had very wide mood swings and was easily irritated, including getting into frequent altercations.  

The Veteran underwent a Social Security Administration (SSA) psychiatric examination in April 1999.  The Veteran reported he was depressed, and had thoughts that he would be better off dead than alive.  He also reported he had trouble sleeping and nightmares.  Additionally, the Veteran reported that he had feelings of being invincible, and that he could just "go out and just kill."  He noted an incident where he was playing basketball with his son and began to feel like he wanted to physically hurt someone.  Further, the Veteran reported that sometimes he would just walk across a busy highway while cars were flying by.  He stated that on one occasion, he attempted to drive another car off of a bridge, along with his own vehicle, when he became angry at the other driver.  The Veteran reported that on a typical day, he played with his grandson, helped his mother, and saw friends every now and then, though he also reported he had lost interact in socializing with people.  On examination, the Veteran was casually dressed and adequately groomed.  His motor activity was appropriate and relaxed, his speech was within normal limits, but his mood was depressed.  The examiner noted his affect was appropriate, but the Veteran reported he experienced auditory hallucinations.  The examiner noted the Veteran indicated he experienced suicidal and homicidal thoughts at times, and that his immediate recall and retention, his impulse control, and his social judgment were all poor.  The examiner opined the Veteran's limitations appeared to be moderate to severe in degree.  

In May 1999, the Veteran reported mood swings and frequent altercations with others.  The psychiatrist noted his speech was pressured during the interview and the Veteran was hard to follow.  In November 1999, the Veteran's examination showed he was neat, clean, pleasant, and cooperative, had a full and appropriate affect, a euthymic mood, no loosening of associations, and no evidence of suicidal thoughts or hallucinations and delusions.  

The Veteran underwent a second VA psychiatric examination in May 2000.  The Veteran reported that he had been admitted to East Orange VA hospital several times between 1988 and 1995.  Additionally, he reported that he could not sleep without medication, only ate one meal per day, was easily provoked and at times violent, stayed at home most of the time, and was rather isolated and depressed.  On examination, the examiner noted the Veteran was casually dressed, no frank hallucinations or persecutions were elicited, affect was moderately depressed, he was oriented with some memory lapses, and his insight and judgment were fair.  The Veteran was diagnosed with anxiety disorder with depression.

VA treatment records showed that in July 2003, the Veteran was admitted to the hospital with complaints of a head injury, but expressed to the nurse on admission that he was suicidal and avoided bridges because he feared he would have the urge to drive off of one.  However, following a mental health consultation, the psychiatrist concluded the Veteran did not have a specific plan and was not a suicidal threat.  

In June 2001, the Veteran's examination showed he was neat, clean, logical, coherent and pleasant, had clear thinking, his affect was full and appropriate, and his concentration and insight were good.  His examination remained the same in February 2003.  However, in June 2003, the psychiatrist noted that his psychiatric symptoms had become so increasingly aggressive that it was recommended the Veteran go to an inpatient program.  

The Veteran underwent a third VA psychiatric examination in June 2006.  The Veteran reported he had sleep impairment, but no auditory or visual hallucinations.  On examination, the examiner noted the Veteran was casually dressed, had hyperactive psychomotor activity and pressured speech, was cooperative, had a depressed mood, and his attention was intact.  He also noted the Veteran's thought process was tangential, and that the Veteran believed police officers had stolen two of his cars.  The examiner stated the Veteran had a dramatic presentation with obsessions but no compulsions, experienced one to two anxiety attacks a week, and had homicidal and suicidal thoughts.  The Veteran was diagnosed with bipolar disorder and personality disorder.  The examiner opined the Veteran had total occupational and social impairment, as he was unable to keep his thought processes organized, and his paranoid tendencies combined with his compromised impulse control created a potential for the Veteran to act aggressively.

In September 2006, VA treatment records showed the Veteran reported he was emotionally stable with medications.  On examination, the Veteran was neat, clean, pleasant, cooperative, logical, and coherent, no hallucinations or delusions were present, his affect was full and appropriate to thought content, he was only mildly depressed, and there were no suicidal thoughts or plans.  

In July 2008, the Veteran reported his anger issues were still there, but were not as prominent.  In October 2008, the Veteran's mental status examination showed his appearance was well-groomed, behavior was pleasant and cooperative, his affect was normal, mood was euthymic with no suicidal ideation or plans, his speech was normal, thought process was coherent, no hallucinations or delusions were reported and his insight and judgment were intact.  

In January 2010, the Veteran was alert, well-groomed, pleasant and cooperative, had no suicidal ideations or plans, speech was normal, thought process was coherent, and there were no hallucinations or delusions present.

The Veteran underwent a fourth VA psychiatric examination in July 2010.  The examiner noted the Veteran had no psychiatric hospitalizations since 1991.  On examination, the Veteran was appropriately dressed, had unremarkable speech, a cooperative attitude toward the examiner, a constricted affect, an anxious and depressed mood, and his attention was intact.  The examiner noted the Veteran's thought process was circumstantial and tangential, and his thought content contained homicidal ideations, obsessions, and paranoid ideations.  However, the Veteran reported no auditory or visual hallucinations.  The examiner noted the Veteran did exhibit inappropriate behavior, as he became irritable when he talked about others, and that he had panic attacks and obsession with no compulsions.  The examiner noted the Veteran's homicidal thoughts were passive and transient, and there were no suicidal thoughts.  He also noted the Veteran's impulse control was fair, but he had episodes of violence to include breaking someone's jaw when he was provoked.  The examiner noted the Veteran was able to maintain his personal hygiene and had a moderate impairment with his activities of daily living.  The examiner opined the Veteran had total occupational and social impairment due to his mental disorder, and stated the Veteran's anxiety, depression, paranoia, circumstantial speech, poor concentration, irritability, and reactivity were all obstacles to his ability to manage gainful employment.  

The Veteran underwent a fifth VA psychiatric examination in July 2014.  The Veteran reported experiencing symptoms of cycling between hypomania and depression for close to thirty years.  The examiner noted that positive symptoms during symptomatic periods included the following: suspiciousness, grandiose delusions, sleeping fewer hours than normal, psychomotor restlessness, racing thoughts, moderately pressured speech, hypervigilance, irritability resulting in intermittent verbal and infrequent physical outbursts, ideations involving cultural paranoia, low mood, blunted affect, limited motivation to participate in most daily activities, impairment of concentration and memory skills, difficulty completing basic hygiene tasks, and social isolation.  On examination, the examiner noted the Veteran was well-groomed, and did not display any abnormal or inappropriate behavior during the interview.  He noted his speech was normal, his insight and judgment were intact, and his concentration and memory were only mildly impaired.  The Veteran denied history of experiencing suicidal or homicidal ideations.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In June 2015, the Veteran reported he is always depressed, and had a history of violence towards others.  He denied any current suicidal or homicidal ideations, but noted that his last homicidal ideation was four months prior when he pulled a guy out of his car in a road rage incident and punched him in the face.  On examination, the Veteran was a bit unkempt, his motor activity was normal, and his interview behavior was grandiose.  The examiner noted the Veteran had problems with short-term memory and remembering appointments, and he sometimes had racing thoughts.

In August 2016, the Veteran's examination showed he was fairly groomed, had good eye contact, was cooperative with no sign of agitation or psychomotor retardation, he was alert and oriented, his speech was coherent with a normal tone, his mood and affect were neutral and appropriate, his thought processes and content were normal with no hallucinations or delusions, his concentration and memory were intact, and he had no suicidal or homicidal thoughts or plan.  The psychiatrist stated the Veteran's bipolar disorder was stable. 

The Veteran underwent a sixth VA psychiatric examination in April 2017.  The examiner noted the Veteran reported a depressed mood "all the time" accompanied by impaired sleep, anhedonia, excessive guilt, low energy, impaired concentration, poor appetite, lack of libido, low motivation, feelings of worthlessness, hopelessness, flight of ideas, auditory hallucinations, and pressured speech.  The examiner noted that the Veteran also had panic attacks that occurred weekly, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or work like settings.  On examination, the Veteran was appropriately dressed and groomed, cooperative and pleasant, had normal speech, psychomotor activity was unremarkable, and his behavior was appropriate.  Additionally, the Veteran's thought process was logical, and his thought content was devoid of hallucinations or apparent delusions.  The Veteran denied any current suicidal ideations.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  Additionally, the examiner opined that his symptoms were rated in the moderate range currently, and since his last evaluation, the Veteran had reported improved ability to cope with agitation.  However, the examiner noted that overall, the Veteran denied experiencing any significant change in symptoms and reported a decline in social functioning since his previous VA examination.  

In April 2017, the Veteran's examination showed he was fairly groomed, had good eye contact, was cooperative with no sign of agitation or psychomotor retardation, he was alert and oriented, his speech was coherent with a normal tone, his mood and affect were neutral and appropriate, his thought processes and content were normal with no hallucinations or delusions, his concentration and memory were intact, and he had no suicidal or homicidal thoughts or plan.  The psychiatrist stated the Veteran's bipolar disorder was stable. 

Based on the foregoing evidence, the Board finds that a 100 percent evaluation is warranted throughout the appeal period.  

The evidence demonstrates impairment which more clearly approximates total occupational and social impairment, as the Veteran has (intermittent) gross impairment in his thought processes, exhibits grossly inappropriate behavior at times, and is in danger of hurting himself or others.  As discussed in detail above, the Veteran has relatively consistently reported suicidal thoughts and actions, as well as extreme violent tendencies towards others.  For example, in February 1999, the Veteran reported he felt like walking in front of a car and getting hit, and that he wanted to harm people.  In April 1999, he reported feelings of being invincible, and that he could just "go out and kill," and reported that he had attempted to drive another car off of a bridge due to road rage.  In May 2000, the Veteran again reported being easily provoked and at times violent.  In June 2006, the VA examiner noted the Veteran had obsessive thoughts, paranoid tendencies, compromised impulse control, and homicidal/suicidal ideations that resulted in a total occupational and social impairment.  In July 2010, the Veteran reported that a few months prior he had an episode of violence where he broke a stranger's jaw, and the examiner opined he had a total occupational and social impairment due to anxiety, depression, paranoia, circumstantial speech, poor concentration, irritability, and reactivity.  Further, in June 2015, the Veteran reported he pulled a guy out of his car in a road rage incident and punched him the face, and the examiner noted he had racing thoughts.  

Although the VA examiners in July 2014 and April 2017 opined that the Veteran only had occupational and social impairment with reduced reliability and productivity, a review of those examinations indicates that the Veteran was still reporting and exhibiting the same symptomatology as in his previous examinations and VA treatment notes.  For instance, at the July 2014 examination, the examiner noted racing thoughts, irritability resulting in verbal and physical outbursts, paranoid ideations, difficulty completing basic hygiene tasks, and social isolation.  Further, at the April 2017 examination, the examiner noted that overall, the Veteran denied experiencing any significant change in his psychiatric symptoms, and actually reported a decline in his functioning.  

Thus, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology resulted in impairment that more nearly approximated total occupational and social impairment, and a 100 percent evaluation is therefore warranted for the Veteran's bipolar disorder.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


ORDER

A 100 percent evaluation throughout the appeal period for the Veteran's bipolar disorder is granted.


REMAND

The Board finds that additional development is warranted before it can decide the issue of entitlement to service connection for PTSD, as it appears there are still outstanding service treatment records.  

The record shows that the Veteran has reported on several occasions, to include at his March 2013 hearing and at his April 1999 Social Security Administration (SSA) psychiatric examination, that he had four psychiatric hospitalizations during service.  The claims file shows that in January 1997, the Veteran contacted his congressman and asked for assistance in obtaining his military inpatient and outpatient medical records from 1978 to 1984.  In May 1997, the National Personnel Records Center (NPRC) informed the Veteran's congressman that his original service treatment records had been lent to the VA, and advised that the office contact the nearest VA RO to obtain copies of these records.  Further, the claims files contains a November 2002 statement, VA Form 21-4138, where the Veteran stated his service treatment records may have been sent to the New York RO by mistake, and asked for these records to be transferred to the Newark RO.  

Despite the above statements, the claims file does not contain any service treatment records from the Veteran's reported psychiatric hospitalizations or other psychiatric outpatient treatment.  Additionally, there is no formal finding of unavailability for these service treatment records with notice to the Veteran in the file, to include notice informing the Veteran that when service treatment records are lost or missing, he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

Consequently, VA has not fulfilled its duty to assist in this case and a remand is necessary in order to attempt to obtain the missing service treatment records identified by the Veteran.  On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Wilmington and Philadelphia VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Attempt to obtain any of the Veteran's missing service treatment records, to include contacting the New York RO to ask if they are in possession of any of the Veteran's records.  Further, ask the Veteran to identify the specific hospitals or facilities he was psychiatrically hospitalized at during service in order to attempt to request the outstanding service treatment records directly from those facilities.  If any identified service treatment records cannot be obtained and further attempts would be futile, the RO must make a formal finding of unavailability as to each hospital and facility identified by the Veteran.  

If the identified service treatment records cannot be obtained, the RO must send a notice letter to the Veteran, 
explaining that his service treatment records are missing from the claims file.  The notice must explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel and buddy statements.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


